The State has moved to dismiss this appeal for the want of a sufficient recognizance. The only recognizance appearing in the record is as follows: "This day came into open court Will Westbrook, defendant in the above entitled and numbered cause, who together with S.R. Harper, J.R. White and Toney White, Sureties, acknowledge themselves jointly and severally indebted to the State of Texas in the sum of Fifteen Hundred ($1500) conditioned that the said Will Westbrook who stands charged with the offense of a felony, to-wit — Unlawfully selling intoxicating liquors in this court, shall appear before this court from day to day and from term to term of the same and not depart therefrom, without leave of this court, in order to abide a judgment of the Court of Criminal Appeals of the State of Texas in this cause." This appears to be, in form, such a recognizance as is required for the appearance of the accused under Article 315 of our C.C.P., and is not the recognizance required upon appeal under Articles 902 and 903, C.C.P. Same nowhere states that appellant has been convicted of any named offense, either misdemeanor or felony, and is insufficient.
The motion is sustained and the appeal dismissed.
Dismissed.